In two proceedings (one as to each child) pursuant to article 6 of the Family Court Act, the appeals, by the mother, are from two orders of the Family Court, Westchester County, both dated March 23, 1976, each of which, after a hearing, inter alia, adjudged an infant to be permanently neglected, and permanently terminated parental custody, "subject to and conditioned upon the institution of adoption proceedings” within a specified period of time. Orders afimned, without costs or disbursements. There was sufficient evidence to warrant the adjudications of permanent neglect and the terminations of parental custody within the purview of the pertinent provisions of article 6 of the Family Court Act. Moreover, we consider that the best interests of the children were served thereby (see Matter of Bennett v Jeffreys, 40 NY2d 543; Matter of Orlando F, 40 NY2d 103, 110). Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.